Emery, J.
No binding promise to make compensation can be implied or inferred in favor of one party against another, unless the one party, the party furnishing the consideration, then expected and fi’om the language or condxxct of the other pai’ty under the circumstances had reason to expect such compensation from the other party.
In this case the plaintiff alleged a promise to make her compensation in moxiey for the various services she rendered to the defendant. She testified, however, that she did not at the time expect any compensation ixi money or money's worth, — that she was exxgaged to be married to the defexxdant axid rendered the various services to him solely in consequence of that relation and of that expectatioxx of marriage. The defendant afterward married another woman, and the plaintiff now claims that the defendant, having repudiated the promise of marriage, must now be held to have promised a money compensation for her services. She cites the case of Cook v. Bates, 88 Maine, 455.
In Cook v. Bates, the plaintiff furnished board to the defendaxit without expecting money payment, but with the expectation that it would offset the labor furnished by the defendaxit to her for the same time. The defexxdant sxxed for his labor, and obtained judgment by default through some mistake. Thereupon the plaintiff sued for the board, and it was held that a promise to pay for the board could be inferred. The plaintiff expected compensation not in money, but in money’s worth, in the defendant’s labor. The defendaxit, in suing for his labor, indicated an intention to pay for the board in money, and the plaintiff accepted this election. The defendant could not then be heard to say that his labor was to pay for the board.
*392Marriage or a promise of marriage may be a good consideration for a conveyance or a contract when it appears that the conveyance or contract was made in consideration of the marriage or promise of marriage. In the case at bar, however, the plaintiff’s services were not rendered as a consideration for the defendant’s promise of marriage. That promise had been made before the rendering of the services, and upon another and different consideration, — the promise of the plaintiff to marry the defendant.
The only contract between them was the mutual promise to marry. If the defendant has broken that contract, her remedy is by an action upon that contract for that breach. The services sued for here were no part of that contract but merely incidents or consequences of it. The plaintiff expected no pay for them. Her expectation was confined to the promised marriage. With that she would have been satisfied. With damages for its loss she must be satisfied.

Fxceptions overruled.